DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 12/19 and 4/20 have both been considered and placed of record.  The initialed copies are attached herewith. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy et al. (US 2007/0088249).
Re claims 1 and 16, the reference discloses a coupling arrangement having, inter alia, switch 704,706 switching one or more bus wires between device 104b,104c and mating surface 102 (abutting 104b and 104c) between a closed state and an opened state (via switches 704,706), the device being powered at a characteristic voltage (para 11, lines 3-4) wherein the coupling arrangement comprising at least as many electrical contact areas 208,210 between device 104a and the mating surface 102 as a count of one or more bus wires 710,712; one or more electronic circuit (i.e. fig 8) having first i/o 710 or 712, second i/o 710 or 712, third i/o 714 or 716 and fourth i/o 714 or 716 (i.e. depending on the devices); the first i/o and the third i/o connected to the electrical contact area (fig 8), the second i/o and the fourth i/o configured to connect with the bus wires of the device (fig 7) and wherein the electronic circuit is adapted to perform the first anti-inversion of current function between the first i/o and the second i/o (fig 7; 726,730) or a second anti-inversion of current function between the third i/o and the fourth i/o (fig 7; 728,732) wherein the electronic circuit having a resistance 772 between the second i/o and the fourth i/o and wherein the resistance value is set as the function of the operating voltage whereby the resistance is detected when the device is positioned on the mating surface (inherent with devices in operation).  See figures 1, 4, 7 and 8.
Re claim 2, the bus connection is in a closed state when the voltage of first i/o equals the first voltage the third i/o equals the second voltage (para 61; lines 16-22).

Re claim 4, P-MOSFET 704,704 having the drain connected to first i/o, the source connected to the second i/o and the gate connected to the third and fourth i/o. See fig 7.
Re claim 8, one or more bus connections configured to transmit power from the mating surface (para 11, lines 1-4).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2007/0088249).
Re claims 5-6, the reference does not include N-MOSFETs or combination thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced P-MOSFETs with N-MOSFETs or use in combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 7, MOSFETs inherently has an internal resistance same as any other circuit components.
Re claims 9-13, the specific size and location would allow for a customized fit of the device.  It would have been an obvious matter of design choice to have change the size and the location, since such a modification would have involved a mere change in the size of a component and the relocation of the component.  A change in size and the relocation of parts are generally recognized as being within the level of ordinary skill in the art.
Re claims 14 and 15, the specific type of connectors being a female/male connector and the ability to retract and/or extendable are silent in Duffy.  It would have been obvious to have the correct connection type and its ability to retract since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inha et al. (US 2013/0140913) teaches connection system between device interface having multiple “I/O connections.”

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087